UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION

TED STONE PLAINTIFF
Vv. Civil No. 4:18-cv-00100-GHD-DAS
PELICIA HALL, ef ai. DEFENDANTS

 

MEMORANDUM OPINION

 

This matter comes before the Court on defendant Brad Huffman’s motion for summary
judgment, Doc. 72; defendants Pelicia Hall and Sonja Stancial’s motion for summary judg-
ment, Doc.79; and defendant Willie Knighten’s motion for summary judgment, Doc. 83.
For the reasons set forth below, Huffman, Hall, and Stancial’s motions are denied as moot,

and Knighten’s motion is granted.

I. Background
In this § 1983 action, Plaintiff Ted Stone, a former inmate at the Mississippi State
Penitentiary at Parchman (“MSP”), sues various individuals for constitutional injuries he

maintains they inflicted upon him.!

A. Brad Huffman
Brad Huffman is the Warden of the Chickasaw County Correction Facility (“CCCF”),

where Stone was previously incarcerated. According to the complaint, Stone was incarcer-
ated at CCCF from June 2014 to December 2014. Stone alleges that in December 2014, he
threatened to file an official complaint against Huffman for obstructing his mail. Stone
claims that, in retaliation for this threat, Huffman transferred Stone to MSP.

In March 2018, Stone discovered he had not been in trusty status when he arrived at

CCCF in June 2014. Stone believed this to be in error, and so he wrote Huffman a letter

 

' The Court previously dismissed several claims brought by Stone, after holding a hearing pursuant
to Spears v. McCotter, 766 F.2d 179 (Sth Cir. 1985). See Order, Doc. 50.
notifying him of the problem, and threatening legal action against Huffman if the issue was
not fixed. According to Stone, Huffman retroactively granted Stone trusty status beginning
on June 27, 2014, but also retroactively terminated his trusty status from December 29,
2014. Stone asserts that he should have remained on trusty status from that date onward
and that he did not receive certain trusty earned time credit that he should have earned.
Stone asserts that Huffman retaliated against him in violation of his First Amendment
rights by transferring him in 2014 and by retroactively removing his trusty status in 2018.
Stone seeks injunctive relief, asking this Court to compel Huffman to void his order re-
moving Stone from trusty status on December 29, 2014. He also asks for declaratory relief

that Huffman is not immune from money damages.

B. Pelicia Hall and Sonja Stancial

Pelicia Hall is the Commissioner of the Mississippi Department of Corrections. Sonja
Stancial is the warden of Units 25 and 26 at MSP. Stone alleges that Stancial repeatedly
placed Unit 26, where Stone resided, on lockdowns that were “frivolous.” Stone states that
when he complained about the lockdowns, Stancial transferred Stone to Unit 25 in retalia-
tion.

Stone alleges that the conditions in Unit 25 were unconstitutional. He asserts that he
had no mat for his bunk, that there was no hot water, that there was standing sewage in the
bathroom, that bare wires hung from the walls, that the drinking water was contaminated,
that kitchen staff refused to provide him with a medically-ordered “lay-in” tray, that there
was no generator to provide power during blackouts, and that the cell was so overcrowded
that he could not maneuver his walker between bunks.

Stone asserts that Stancial violated his First Amendment rights by transferring him to
Unit 25 in retaliation for his complaints about the conditions of Unit 26, and that the con-
ditions in Unit 25 amount to cruel and unusual punishment in violation of the Fifth Amend-

ment. He seeks injunctive relief against Hall and Stancial, requesting that they fix the
conditions in Unit 25 and transfer him back to Unit 26. He also seeks a declaratory judg-

ment that they are not immune from damages.

C. Willie Knighten

Willie Knighten is an employee of a contractor that provides medical services to in-
mates at MSP. Stone asserts that he suffers from severe migraines and knee pain. Stone
asserts that Knighten has refused to provide him a supply of 100 Excedrin tablets or
crutches that Stone claims are medically necessary to treat that pain. Stone also claims the
MDOC medical staff continuously refused to provide him with dental care. As a result,
Stone claims, he has lost most of his teeth, and suffers from dental pain and ringing in his
ears. Stone claims that MDOC’s failure to provide him with medicine, crutches, and dental
care amounts to a deliberate indifference and violates the Eight Amendment and that
Knighten should be held liable. Stone seeks injunctive relief in the form of an order com-
pelling the MDOC to provide him 100 Excedrin per month, crutches, and medical treatment

by the health care provider of his choosing. Stone also seeks compensatory damages.

Il. Standard of Review

Summary judgment “should be rendered if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine dispute as to any material
fact and that the movant is entitled to judgment as a matter of law.” Celotex Corp. v.
Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (quoting Fed. R. Civ.
P. 56(a)). The rule “mandates the entry of summary judgment, after adequate time for dis-
covery and upon motion, against a party who fails to make a sufficient showing to establish
the existence of an element essential to that party’s case, and on which that party will bear
the burden of proof at trial.” Jd. at 322, 106 S. Ct. 2548.

The party moving for summary judgment bears the initial responsibility of informing
the Court of the basis for its motion and identifying those portions of the record it believes

demonstrate the absence of a genuine dispute of material fact. See id. “An issue of fact is
material only if ‘its resolution could affect the outcome of the action’.” Manning v. Chev-
ron Chem. Co., LLC, 332 F.3d 874, 877 (Sth Cir. 2003) (quoting Wyatt v. Hunt Plywood
Co., 297 F.3d 405, 408 (Sth Cir. 2002)).

The burden then shifts to the nonmovant to “go beyond the pleadings and by ... affi-
davits, or by the depositions, answers to interrogatories, and admissions on file, designate
specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324, 106
S. Ct. 2548 (internal quotation marks omitted.); Littlefield v. Forney Indep. Sch Dist., 268
F.3d 275, 282 (Sth Cir. 2001); Willis v. Roche Biomedical Labs., Inc., 61 F.3d 313, 315
(Sth Cir. 1995). The Court “resolve[s] factual controversies in favor of the nonmoving
party, but only where there is an actual controversy, that is, when both parties have sub-
mitted evidence of contradictory facts.” Antoine v. First Student, Inc., 713 F.3d 824, 830
(5th Cir. 2013) (quoting Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (Sth Cir.
2005)). “[T]he nonmoving party ‘cannot defeat summary judgment with conclusory alle-
gations, unsubstantiated assertions, or only a scintilla of evidence.’” Hathaway v. Bazany,
507 F.3d 312, 319 (Sth Cir. 2007) (quoting Turner v. Baylor Richardson Medical Center,
476 F.3d 337, 343 (Sth Cir. 2007)).

III. Analysis

A. Claims for Injunctive and Declaratory Relief

The great majority of relief that Stone seeks is injunctive and declaratory. Against
Huffman he seeks an order compelling Huffman to vacate his previous decision to remove
Stone’s trusty status and declaratory relief that Huffman is not immune from damages,
against Knighten he seeks an order compelling the MDOC to provide him with a certain
amount of Excedrin per month, crutches for the duration of his imprisonment, and medical
treatment from a health care provider of his choosing; and against Hall and Stancial he
seeks an order compelling them to provide him with a sleeping mat, a lay-in tray, and a

return to Unit 26, and declaratory relief that they are not immune to damages.
In his response to the defendants’ motions for summary judgment, Stone states that
he is no longer incarcerated with the MDOC. Therefore, the majority of his requests for
injunctive relief are now moot. Arizonans for Official English v. Arizona, 520 U.S. 43, 67,
117 S.Ct. 1055, 137 L.Ed.2d 170 (1997) (“To qualify as a case fit for federal-court adjudi-
cation, ‘an actual controversy must be extant at all states of review, not merely at the time
the complaint is filed.’”) (quoting Preiser v. Newkirk,422 U.S. 395, 401, 95 S.Ct. 2330, 45
L.Ed.2d 272 (1975)); Herman v. Holiday, 238 F.3d 660, 665 (Sth Cir. 2001)(finding pris-
oner’s suit challenging conditions of confinement became moot when plaintiff was trans-
ferred to a different facility.) |

Further, Stone cannot seek a declaratory judgement that Huffman, Hall, and Stancial
are immune from money damages. Article III of the Constitution provides that federal
courts may decide only actual “cases” or “controversies.” U.S. Const. Art. III, § 2. The
Declaratory Judgment Act provides that, “[i]n a case of actual controversy within its juris-
diction . . . any court of the United States ... may declare the rights and other legal relations
of any interested party seeking such declaration, whether or not further relief is or could be
sought.” 28 U.S. C. § 2201(a). The Supreme Court has held that, generally, an appropriate
action for declaratory relief can be a case or controversy under Article III.” Medimmune,
Inc. v. Genentech, Inc., 549 U.S. 118, 126, 127 S. Ct. 764, 771, 166 L. Ed. 2d 604 (2007)
(emphasis in original). But still the facts of the case must “show that there is a substan-
tial controversy, between parties having adverse legal interests, of sufficient immediacy
and reality to warrant the issuance of a declaratory judgment.” /d. (quoting Maryland Cas-
ualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. $10, 85 L.Ed. 826 (1941)).

Stone contends in his response to Hall and Stancial]’s motion that he was actually seek-
ing money damages against Hall and Stancial.. Though now represented by an attorney,
when Stone filed his complaint he was pro se. A court should construe a pro se party’s
pleadings liberally. Nonetheless, when speaking of his claims against Huffman, Stone

stated that “[W]hile I am not now asking for monetary damages, I do ask the Court to rule
on that issue [of immunity] . . . . | also ask the Court for a declaratory judgment that Huff-
man is not immune from monetary damages.” Compl. at 14. It is clear that even though
Stone was pro se when he filed his complaint, he understood that declaratory relief was
distinct from monetary damages. Against Huffman, Hall, Stancial, it is clear that Stone is
only seeking injunctive and declaratory relief. Compl. at 14, 37.

If Stone is not seeking monetary damages from Huffman, Hall, or Stancial then there
is no dispute as to whether they are immune from them. The Court does not find there to
be any “sufficient immediacy” to decide that matter now. If Stone wishes to bring a suit
for money damages against these defendants, he may do so, and that is the most appropriate

time to decide the issue of immunity.

B. Claims for Monetary Damages

That leaves only the claims against Knighten for compensatory damages from the al-
leged denial of medical care. To establish that Knighten violated the Eighth Amendment,

Stone must show that Knighten acted with deliberate indifference. This is a high bar. The
Fifth Circuit has said:

A prison official acts with deliberate indifference only if (A) he
knows that inmates face a substantial risk of serious bodily harm and
(B) he disregards that risk by failing to take reasonable measures to
abate it. Unsuccessful medical treatment, acts of negligence, or med-
ical malpractice do not constitute deliberate indifference, nor does a
prisoner's disagreement with his medical treatment, absent excep-
tional circumstances. Furthermore, the decision whether to provide
additional treatment is a classic example of a matter for medical judg-.
ment. A showing of deliberate indifference requires the prisoner to
submit evidence that prison officials refused to treat him, ignored his
complaints, intentionally treated him incorrectly, or engaged in any
similar conduct that would clearly evince a wanton disregard for any
serious medical needs. Deliberate indifference is an extremely high
standard to meet.

Gobert v. Caldwell, 463 F.3d 339, 346 (Sth Cir. 2006) (internal quotations and citations

omitted).
Stone cannot show that Knighten was deliberately indifferent to his medical needs.
_ First, Stone admits that Knighten was not personally involved in his medical treatment.
Compl. at 18. Rather, he sues Knighten because Stone filed administrative grievances con-
cerning his treatment and Knighten denied them. /d. Other federal courts in this state have
dismissed claims against prison medical officials whose “only involvement was to review
Plaintiff's administrative grievance.” Hutchins v. Walker, 2009 WL 3426797, at *2 (S.D.
Miss. Oct. 23, 2009); Scott v. Mgmt. Training Corp., No. 5:18-CV-44-MTP, 2019 WL
1552294, at *2 (S.D. Miss. Feb. 12, 2019) (granting summary judgment on Eighth Amend-
ment medical care claim where the physician “never treated Plaintiff but only replied to an
ARP grievance.”).

Stone claims that Knighten may be held liable under a supervisory-liability claim. To
establish a supervisory-liability claim, Stone must show that Knighten failed to train those
under her supervision and that that failure “reflects a ‘deliberate’ or ‘conscious’ choice to
endanger constitutional rights.” Estate of Davis ex rel. McCully v. City of N. Richland Hills,
406 F.3d 375, 383 (Sth Cir. 2005) (quoting Snyder v. Trepagnier, 142 F.3d 791, 799 (Sth
Cir. 1998). To do so Stone must show Knighten was aware of a problem by providing
evidence of a “pattern of similar constitutional violations by untrained employees... .”
Connick v. Thompson, 563 U.S. 51, 131 §.Ct. 1350, 1360-61, 179 L.Ed.2d 417 (2011).

Stone’s claim fails on this ground as well. First, Stone has provided no evidence that
would show that Knighten has supervisory authority over other MDOC medical personnel
at MSP. Knighten is an employee of a contractor that provides services for inmates at MSP.
Stone sues Knighten only because she signed the denials of his administrative grievance
forms. That is evidence that she reviewed his grievances. But that is not evidence that
Knighten is responsible for setting policy or training MSP medical staff.

Second, even if Knighten were the appropriate official, Stone does not provide evi-

dence of other, similar constitutional violations that occurred under Knighten’s watch.
Stone has provided not a single record instance where a constitutional violation occurred
under employees in Knighten’s control.

Nor has Stone show evidence that anyone under Knighten’s charge was deliberately
indifferent to Stone. Many of Stone’s allegations regarding his dental care occurred non-
MSP facilities. Even if Knighten directed medical staff at MSP, Stone has not provided
evidence that she had control over medical staff at other facilities. With respect to his pain
treatment, Stone fails to show evidence that the physicians who did treat him were delib-
erately indifferent. Stone suffers from knee pain and migraines. For this pain, MDOC pre-
scribed him Excedrin and a wheeled walker. Stone disagrees with this treatment—he
claims he needed even more Excedrin and crutches rather than a walker. But a prisoner's
mere disagreement with what his doctors have prescribed is not deliberate indifference.
Gobert, 463 F.3d at 346.

Stone complains that the medical care he received was inadequate. However, the evi-
dence he has presented (or lack therefore) could not show that Knighten was deliberately
indifferent. See Baughman v. Garcia, 254 F. Supp. 3d 848, 882 (S.D. Tex. 2017), aff'd sub
nom. Baughman v. Seale, 761 F. App'x 371 (Sth Cir. 2019) (finding that evidence of plain-
tiffs own “deficient care” was insufficient to establish supervisory officials acted deliber-

ate indifference.) Knighten is entitled to summary judgment on Stone’s claims.

IV. Conclusion

For these reasons, the Court finds that Stone’s claims for injunctive relief are moot
and his claims for declaratory relief do not constitute a controversy within this Court’s
jurisdiction. Therefore, the Court dismisses his claims for injunctive relief as moot, dis-
misses his claims for declaratory relief for lack of jurisdiction, and denies Huffman, Hall,
and Stancial’s motions as moot. Further, the Court finds that there is no genuine issue of
material fact concerning Stone’s claims for inadequate medical care, and that Willie

Knighten is entitled to judgment in her favor as a result.
An order in accordance with this opinion shall issue.

This, the 23 hoy of August 2019.
de. . S) nad

SENIOR U.S. DISTRICT JUDGE

 
